CALOGERO, C.J., JOHNSON, J., and KNOLL, J,
would grant the writ application. The record of the habitual offender adjudication does not indicate that the state proved that defendant’s 1993 guilty plea in Michigan to malicious destruction of personal property over $100, a felony offense in that jurisdiction, “if committed in this state would be a felony.” La.Rev. Stat. 15:529.1(A)(1); State ex rel. Wilson v. Maggio, 422 So.2d 1121, 1123-24 (La.1982); State v. Berndt, 416 So.2d 56, 58-59 (La.1982). The district court should be ordered to hold another habitual offender adjudication at which the state will have the opportunity to prove that defendant’s Michigan conviction would have constituted a felony if committed in Louisiana.